 246300 NLRB No. 29DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Albertson's, Inc., 270 NLRB 132 (1984).2Albertson's, Inc., 273 NLRB 286 (1984).3111 NLRB 234 (1955).4Chairman Stephens and Members Higgins and Devaney.5The Employer initially filed an opposition to the request for review, whichwas rejected by the Executive Secretary's office on May 10, 1989, as exceed-ing the Board's 50-page limitation. The Employer was advised by that office
that its opposition would be considered by the Board if received in the proper
format on or before May 24, 1989. The Employer timely filed its opposition
on that date. Through administrative error, the Board's May 23, 1989 Order
granting the Unions' request for review was issued prior to the extended dead-
line for receipt of the Employer's opposition. Consequently, as the Unions'
Request for Review was improvidently granted, the Board granted the Em-
ployer's motion for reconsideration to consider the arguments set forth in the
Employer's opposition.6Although the Employer had had a facility at Jackson prior to its entry intothe Association, it closed that facility and moved the employees to Battle
Creek, Michigan. When, in 1983, the Employer acquired another company's
facilities at Jackson and Kalamazoo, it closed Battle Creek and moved those
employees to the newly acquired Jackson and Kalamazoo facilities.The Michigan division also contains one other facility, the Detroit branch,which, unlike the four ``outstate'' facilities, has historically been included in
a metropolitan Detroit multiemployer bargaining association.7The Employer has two other divisions, the Illinois/Indiana division and theOhio/Pennsylvania division; neither is involved in this proceeding.8Until 1987, the Employer had two regional managers for the outstate facili-ties.Arrow Uniform Rental and Richard Vogel, Peti-tioner and William C. Betzold, Petitioner andJoint Council 43 and Locals 406 and 486,
International Brotherhood of Teamsters,
Chauffeurs, Warehousemen and Helpers of
America, AFL±CIO. Cases 7±RD±2508 and 7±RD±2512September 28, 1990DECISION ON REVIEW AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn April 19, 1989, the Regional Director for Region7 issued a Decision and Direction of Election in the
above-entitled proceeding in which he directed elec-
tions in single location bargaining units despite the
parties' history of multilocation collective bargaining.
In so doing, the Regional Director relied on the
Board's decisions in Albertson's1and Albertson's2tofind that after an employer timely withdraws from
multiemployer bargaining, the parties' multilocation
bargaining history is no longer controlling, and the ap-
propriateness of the petitioned-for units is analyzed ac-
cording to the same community-of-interest factors ordi-narily relied on in an initial unit determination.Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regulations,
the Unions filed a timely request for review of the Re-
gional Director's decision, asserting that the Regional
Director should have directed an election only in an
overall unit consisting of the Employer's four outstate
facilities. The Unions argued, inter alia, that under
Campbell Soup Co.,3because the parties had bargainedon a multilocation basis for the previous 8 years, the
petitioned-for units were not coextensive with the pre-
viously certified or currently recognized unit. The
Unions further argued that the Board's decisions in
Albertson's I and Albertson's II did not permit the par-ties to disregard their existing multilocation bargaining
history. By Order dated May 23, 1989, a panel of the
Board4granted the Unions' request for review.On May 26, 1989, the Employer filed a motion forreconsideration of the Board's grant of review, arguing
that under the Board's decisions in Albertson's I andAlbertson's II only the petitioned-for single-facilityunits were appropriate for collective bargaining. On
June 22, 1989, the panel granted the Employer's mo-
tion for reconsideration but, on reconsideration, af-
firmed its May 23, 1989 Order granting the Unions'
request for review.5The Board has considered the entire record in thiscase and finds the following.The Employer is engaged in renting uniforms, lin-ens, and related products. The Employer commenced
business with a facility in Detroit. In the early 1970's,
the Employer opened its Flint depot, and in the mid-
1970s opened the Jackson depot. Prior to 1980, the
Employer had signed separate collective-bargaining
agreements with local unions covering route-sales-
persons at the Flint and Jackson depots (the outstate
facilities). In 1980, the Employer joined the Michigan
Outstate Linen and Industrial Association (the Associa-
tion), a multiemployer bargaining association. From
that point, the Employer's outstate route-salespersons
were covered by single multiemployer collective-bar-
gaining agreements, the most recent of which was ef-
fective from February 27, 1986 through February 24,
1989. By 1984, the Employer had branches in Jackson,
Saginaw, Grand Rapids, and Kalamazoo. These four
facilities make up the largest part of the Employer's
Michigan division. All four of these locations were ac-
quired after the Employer had entered the multiem-
ployer association.6In 1988, the Employer timelywithdrew from the Association and notified the Union
of its intent to negotiate individual contracts for the
outstate branches.Each of the Employer's branch facilities is headedby a branch manager. Branch managers of facilities
within the Employer's Michigan division7report toPeter Raab, the president of the Michigan division.8Raab visits each branch about six times per year. Al-
though branch managers must obtain approval from
Raab to increase their staffing, once approval is grant-
ed, the branch managers independently interview and
hire staff for the facilities. Branch managers issue oral
and written disciplinary reprimands and effectively rec-
ommend discipline; however, Raab must approve sus-
pension and discharges. Branch managers control the
quality and quantity of training. Branch seniority gov-
erns such matters as job bidding, layoff, and recall. 247ARROW UNIFORM RENTAL9Delta Mills, 287 NLRB 367, 368 (1987); Campbell Soup Co., 111 NLRB234 (1955).10Gibbs & Cox, 280 NLRB 953 (1986); Anheuser Busch, Inc., 246 NLRB29 (1979); Westinghouse Electric Corp., 227 NLRB 1932 (1977); Gould-Na-tional Batteries, 150 NLRB 418 (1964). As Gould-National indicates, this rulepermits the merger even of units that were originally separately certified prior
to their inclusion on the multilocation unit. In the present case, however, there
had been no Board certification at any of the four locations at issue. Moreover,
although there had been bargaining for a separate agreement at the Jacksonlocation prior to the Employer's entry into the multiemployer association, that
was not the same Jackson facility in existence when the Employer withdrew
from the Association. (See fn. 6, supra.)11Union Fish Co., 156 NLRB 187, 192±193 (1965) (directing election onRD petition for single-employer unit, where employer had timely withdrawn
from multiemployer association). Compare Kroger Co., 148 NLRB 569 (1964)(dismissing decertification petitions for a unit consisting of employer's stores
because employer's attempted withdrawal from the multiemployer association
was untimely), and Mo's West, 283 NLRB 130 (1987) (same). See generallyRetail Associates, 120 NLRB 388 (1958) (stating rule concerning timelinessof withdrawal).Each outstate facility is serviced by a different Team-sters local, and branch managers deal directly with
union business agents regarding negotiation of local
issues. Raab has been present at every joint committee
grievance hearing and handled the labor negotiations
and contract administration for the entire Michigan di-
vision. The collective-bargaining agreement contains
disciplinary provisions and workplace rules, which are
followed at all four branch facilities.Sales work and public relations are handled dif-ferently at each branch. All branches receive the same
marketing brochures from Detroit, although they tailor
sales brochures to their own needs. Managers deter-
mine the sales materials from a menu offered by the
Employer, depending on the local economy. However,
local managers may not refuse to accept product linesoffered by the Employer, although they do have discre-
tion regarding product mix. The local managers receive
recommended or preferred selling prices for the prod-
ucts from the central office, but they have some discre-
tion to vary prices. Branch managers control and de-
velop their own sales programs, although Raab retains
ultimate approval of sales promotions and sales mate-
rials. Sales contests and prizes are devised by branch
managers, who are given a general budget for such
contests. All stock is purchased centrally, and copies of
all records are kept in Detroit. Each branch, however,
is separately charged for stock and has a separate ac-
count. Paychecks are issued from the Detroit office
and distributed by the local managers. All four facili-
ties use the same blank forms from Detroit, although
they occasionally design their own. The Employer has
a policy requiring an approved work uniform, but man-
agers have discretion to permit variations depending on
the circumstances. All four branches utilize trucks with
the same logo, and use the laundry facility located in
Detroit.The Employer utilizes the same four factors toevaluate profit at all of its outstate facilities, i.e., pric-
ing, contract level, new sales, and business retention,
although average earnings differ among the branches.
Wages vary significantly among employees. The
amount of the employees' commissions is affected by
an older two-tiered wage structure ``grandfathered'' by
the more recent contracts, the account size, and the
customer mix. Working conditions, such as hours of
employment, are different, and operational procedures
vary from branch to branch, including policies for re-
porting to work, weekly meetings, procedures for load-
ing and unloading, disciplinary procedures, handling of
accounts receivable, and ``checking in'' paperwork.
For example, in Kalamazoo and Saginaw, the employ-
ees report to work at specific times. By contrast, in
Grand Rapids and Jackson, employees are given pa-
rameters within which to arrive depending on their
route assignments. The Employer utilizes the same cri-teria to evaluate its employees regardless of thebranch.Geographic distances between the facilities rangefrom 50 to 116 miles. There is no evidence of any reg-
ular contact among employees at the outstate branches.
There have been only two transfers between branches,
and the transferees did not retain their seniority after
the transfers, but rather assumed the lowest rung on
the seniority ladder at their new branch.It is well established that a decertification petitionmust be coextensive with the recognized or certified
bargaining unit.9Thus, as a general rule, a decertifica-tion petition for a single-facility location will be dis-
missed if that location's bargaining history has oc-
curred within a multilocation unit of the employer'semployees for more than a year.10With respect to arecognized multiemployer unit, however, an exceptionis made for an employer who has timely withdrawn
from the multiemployer association. Thus, a petition
covering a unit of a single employer's employees will
not be dismissed on the ground that it is not coexten-
sive with the multiemployer unit if the petition is filed,
as here, after the employer's timely withdrawal.11This case concerns a multilocation employer whosebargaining history on a multilocation basis has taken
place within a multiemployer association. The issue is
whether, after the employer's timely withdrawal from
the association, the multilocation bargaining history
within the association makes the multilocation unit the
recognized unit with which a decertification petition
must be coextensive.The Regional Director, relying on Albertson's I andAlbertson's II, found that the parties' multilocationbargaining history was not dispositive. Thus, he ana-
lyzed the instant decertification petitions without ref-
erence to that history, using the same factors ordinarily
relied on in assessing the propriety of a petitioned-for
single unit; and he concluded that the petitioned-for
single location units were appropriate. Because he re-
garded it as irrelevant whether the multilocation unit
that had formed the basis for the parties' bargaining 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12270 NLRB at 133.13The Board found that these stores formed less than one-quarter of the em-ployer's Idaho division, other stores in that area were not represented or cov-
ered by the multiemployer contract, and management at each store hired, fired,
trained, and directed employees, and controlled the few interstore transfers. Id.14The Board recognized, however, that relevant bargaining history even inan inappropriate unit may override traditional criteria when the parties agree
to establish such a unit and the agreement is demonstrated by clear and unmis-
takable evidence of mutual intent. Id.15See Gibbs & Cox, 280 NLRB 953, 954±955 (1986).16Id.17See Anheuser-Busch, Inc., 246 NLRB at 32; Westinghouse Electric Corp.,227 NLRB 1932 (1977); Gould-National Batteries, 150 NLRB 418 (1964).18See Anheuser-Busch, Inc., supra.19Members Cracraft and Devaney agree that the Albertson's cases are dis-tinguishable but would not pass on their continued (but limited) viability.20Cf. Los Angeles Bonaventure Hotel, 235 NLRB 96 (1978), in which theBoard declined to give controlling weight to bargaining history because the
multiemployer collective-bargaining agreement covered both guards and non-
guards, a unit which is per se inappropriate under the Act.21This interpretation also squares more readily with Gibbs & Cox, in whichthe Board stressed that a pattern of multilocation bargaining should not suffer
disturbance merely by the fiat of one of the parties. 280 NLRB at 955.history for 8 years would also be an appropriate unit,he directed an election on the two decertification peti-
tions; one for the location at Grand Rapids and the
other for the one at Saginaw. For the following rea-
sons, we disagree with the Regional Director's analysisand result.In Albertson's I, the Board held that once the em-ployer withdrew from the multiemployer group, the
multilocation bargaining history was not ``binding'' on
the employer's stores previously covered by the multi-
employer contracts.12The Board found that the em-ployer's stores formerly covered by the multiemployer
contract would not have been an appropriate multi-
facility unit for purposes of collective bargaining in an
initial unit determination.13Consequently, the Boarddisregarded the parties' prior bargaining history and
concluded that the petitioned-for single store units
were presumptively appropriate as there was no prior
Board certification of the multistore unit, no particular
geographic cohesiveness among the stores, and no evi-
dence of a multistore contract or multistore recognition
by the employer.14In Albertson's II, the Board clari-fied its decision in Albertson's I, reiterating that upontimely withdrawal, the employer was free to reassess
the scope of the appropriate bargaining unit, particu-
larly where, as in that case, the multilocation group
covered under the prior collective-bargaining agree-
ment was not one which the Board would originally
certify.The Board seeks to balance employees' rights guar-anteed by Section 7 of the Act with the goal of fos-
tering stability in established bargaining relation-
ships.15Generally, if there is evidence that the partieshave included two or more plants in a single collec-
tive-bargaining agreement, the bargaining history be-
comes controlling, and the only appropriate unit be-
comes the one consisting of all the employees covered
under the agreement.16The existence of a multiloca-tion bargaining history precludes severing the employ-
ees of any given location from the overall multiplant
unit, and the Board has determined that even a 1-year
bargaining history on a multiplant basis can be suffi-
cient to bar a single-unit election.17Contrary to theRegional Director, we do not believe that the decisions
in Albertson's I and Albertson's II permit parties in allcircumstances to disregard their bargaining history andreassess, without consideration of that history, the
scope of the bargaining unit after an employer timely
withdraws from a multiemployer bargaining unit. Sig-
nificantly, in Albertson's the Board repeatedly empha-sized the fact that the multiplant bargaining unit would
have been found to be inappropriate in an initial unit
determination. However, where the multilocation bar-
gaining unit is one which the Board would find to be
an appropriate unit in an initial unit determination, un-
like in Albertson's, the multilocation bargaining historyis ordinarily determinative, and a petition seeking a
different unit properly is dismissed.18By contrast,where the bargaining unit is one which the Board
would not certify, such as occurred in Albertson's, par-ties are free to reassess the scope of the bargaining
unit utilizing traditional community-of-interest cri-
teria.19This view is consistent with prior Board prece-dent in which we have declined to give controlling
weight to the parties' bargaining history when the unit
is inappropriate under the Act,20as well as consistentwith Albertson's.21In the instant case, the evidence establishes that theexisting multiplant bargaining unit comprised of the
outstate facilities is an appropriate bargaining unit forpurposes of collective bargaining. We note at the out-
set that the four facilities in the historical unit con-
stitute 80 percent of the Employer's Michigan division
and that the Detroit branch, not in that unit, has been
represented in a Detroit-area multiemployer unit. On
the question of appropriateness, this marks a signifi-
cant distinction from the situation in Albertson's (seefn. 12, supra). Admittedly, there has been almost no
interchange between the outstate facilities and only
two transfers, and the branch managers possess consid-
erable autonomy. The branch managers, however, are
prohibited from suspending or discharging employees
on their own authority; rather, they must obtain prior
approval from Raab to do so. Also, Raab decides the
staffing levels of each facility within the Michigan di-
vision, and retains final control over sales procedures.
Branch managers may not refuse to carry product lines
offered by central management, although they do pos-
sess some discretion to determine the product mix. In
addition, the Employer sets uniform criteria to evaluate
managers and employees at all four branches. The
outstate branches receive all forms from the Detroit
branch, order all supplies from Detroit, and are issued
checks from Detroit. There is also a standard uniform 249ARROW UNIFORM RENTAL22See NLRB v. Carson Cable TV, 795 F.2d 879 (9th Cir. 1986).23See Campbell Soup, supra.for route salespersons, although branch managers havethe discretion to permit variation depending on the cir-
cumstances. Based on the above, we find that the his-
torical multiplant unit is an appropriate unit for bar-gaining, rather than one which the Board would notcertify.22That the petitioned-for single facility unitsmay also be appropriate, or perhaps even more appro-
priate, does not negate the appropriateness of the his-
torical multilocation unit. Accordingly, as the multi-
location unit is one which the Board would certify, this
case is not governed by Albertson's I and Albertson'sII.In view of the foregoing, we conclude that the par-ties' 8-year history of bargaining on a multilocation
basisÐthe only basis on which the Employer has bar-
gained over the employees at these locationsÐis con-
trolling. Consequently, the decertification petitions
seeking single-location bargaining units are not coex-
tensive with the existing multilocation bargaining unit
and, therefore, must be dismissed.23ORDERThe Regional Director's Decision and Direction ofElection is reversed, and the petitions are dismissed.